1
                     UNITED STATES COURT OF APPEALS
                                   FOR THE
                      Twelfth Court of Appeals


    Inez Manigault
    Twelfth Court of Appeals             Case No:    12-14-00156-CV


                 Appellant                          FILED IN COURT OF APPEALS
                                                     12th Court of Appeals District
         vs.                             Trial C
                                         C122852


    Jane Thorn-Henderson
                                                                    TEXAS
                       Appellee                      CATHY S. LUSK, C\


      APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE INITIAL
                                    BRIEF


         The Appellant,      Inez. Manigault, moves this court to

    extend the time for filing the Initial Brief, and as grounds

    therefore,   states:

         1. Recently received the Reporter's Record. Due to
    confusion to quoted cost. The initial date of extension date
    granted by the court to pay for the Reporter's Record was
    obeyed on February 27, 2015, $697.50, was paid. However, a
    different amount of $80.00 dollars was added to the amount



         2. The issues in this case are complex and involve
    Constitutionality of out of-state statue unfamiliar to the
    pro se litigant

         3. Additional time is necessary to prepare a Brief7.

         4. The undersigned, requests additional time in which
    to file the Initial Brief, so that the Initial Brief shall
    be due on or before May 30, 2015.

         5. There will be no prejudice to Appellee in granting
    this request for extension of time to file the Initial
    Brief. Appellee was contacted on March 26, 2015.

         6. This Motion is made in good faith, and not merely
i
    for purpose of delay.

         Appellant contacted opposing attorney. Please find
    enclosed e-mail from opposing attorney.. No further, contact
    or information received from attorney.




                I HEREBY CERTIFFY,        that a true and correct copy of the

    foregoing has been furnished via U. S. Mail to                Esquire,




                       lult    (Pro
    P.    (3.   Box    81922
    Atlanta,          Georgia 303
    678)        547-3914




    Cc:    Adam B.      Allen
           White Shaver,         PC
           205 West        Locust     Street
           Tyler,       Texas 75702
I
    .    *7/20J5                                                  Gmail- briefextension



                                                                                    Inez Manigault <inezmanigauit@grnail.com>



           brief extension
           2 messages

           Inez Manigault <inezmanigau!t@gmail.com>                                                  Fri, Mar 27, 2015 at 8:34 PM
           To: AAIfen@whiteshaverfaw.com
             Dear Attorney Allen:

             f am writing to ask your position on another extension to file the original brief. As you are aware. Ms. Parks,
             recently filed the recorder's record with the Courts. The amount requested in February was paid. A different
             amount was quoted, after this amount was paid.

             I would need some time to review the record, and prepare my brief. The request would ask the court, to extend
             through May 15, 2015.

             Thank you,


             s/s Inez Manigault


          Adam Allen <AAilen@whiteshaverlaw.com>                                                     Fri, Mar 27, 20i5 at 9:14 PM
          To: Inez Manigault <inezmanigault@gmail.cpm>
             Ms. Manigault,

             I'll need to confer with my client before I agree to another extension. I recognize your situation, and the same
            will be communicated, but I cannot agree to anotherextension without prior authorization.
             Thank you,

             Adam Allen


            Sent from my iPad
            [Quoted text hiddenj




        tttffctfmaiLga^e.cOT/mailMC^                                                                                            m